SOLDIERS AND SAILORS
All individuals falling within the class defined as veterans under 68 Ohio St. 2405 [68-2405](L) (1971) and as "war veterans" under 72 Ohio St. 67.13 [72-67.13](A) (1977) and 72 Ohio St. 67.13 [72-67.13](B) (1971), are eligible for the personal property tax exemption.  The Attorney General is in receipt of your request for an opinion wherein you ask substantially the following question: Does the term "War Veteran" defined in 72 Ohio St. 67.13 [72-67.13](A)(B) (1977) or the requirements outlined in 68 Ohio St. 2405 [68-2405] (1971), control the eligibility of individuals for the veteran's personal property tax exemption.  The veteran's personal property tax exemption is provided for in 68 Ohio St. 2405 [68-2405](L) (1971) which reads as follows: ". . . There shall be exempt from taxation on personal property the sum of Two Hundred Dollars ($200.00) to all enlisted and commissioned personnel whether on active duty or honorably discharged, who served in the armed forces of the United States during: " (1) the Spanish-American War; "(2) the period beginning on April 6, 1917, and ending on July 2, 1921; "(3) the period beginning on December 6, 1941, and ending on such date as the state of national emergency as declared by the President of the United States shall cease to exist; or, "(4) any other or future period during which a state of national emergency shall have been or shall be declared to exist by the Congress or the President of the United States.  "All widows made so by the death of such enlisted or commissioned personnel, who are bona fide residents of this State, shall be entitled to the above-additional exemption." The above statute outlines the eligibility requirements of a slightly different nature than required by the term "War Veterans", found in 72 Ohio St. 67.13 [72-67.13](A) (1977) which states: "War Veterans defined. The words 'war veterans' used in the foregoing sections shall be construed to mean such honorably discharged persons as: "(a) served in the armed forces of the United States at any time during the period from April 6, 1917, to November 11, 1918, both dates inclusive, or "(b) served in the armed forces of the United States at any time during the period of December 7, 1941, and December 31, 1946, both dates inclusive, or "(c) served in the armed forces of the United States at any time during the period of June 27, 1950, and January 31, 1955, both dates inclusive, or "(d) served for a period of ninety (90) days or more (unless discharged from active duty for a service connected disability) in the armed forces of the United States which ended or began on or after August 5, 1964, during the period of time in which the United States participated in a war, campaign or battle, but excluding any person who shall have served on active duty for training only, unless discharged from active duty for service-connected disability, or "(e) served in the armed forces of the United States in a combat zone or in the immediate supporting area of a combat zone as certified by the War Veteran's Commission of Oklahoma, prior to August 5, 1964. "The term 'War Veterans' shall include only those persons who shall have served during the times or in the areas prescribed hereinabove. Any honorably discharged war veteran of any of the Armed Forces of the United States shall be entitled to such tax exemption to include but not be limited to tax exempt veteran's benefits as provided in 68 Ohio St. 2405 [68-2405](1) of the Oklahoma Statutes, special permits and veterans' preferences for State employment, provided, that any person who shall have served on active duty for training purposes only shall not be entitled to any such tax exemptions, special permits or veteran's preferences." Title 72 Ohio St. 67.13 [72-67.13](B) (1971) further expands the term "War Veterans" to include the following: "Section 67.13(B) — Benefits for persons serving after January 31, 1955. Any person who served on active duty in the Armed Forces of the United States and was discharged or separated from active duty under conditions other than dishonorable and further had served such active duty for more than ninety (90) days, other than for training purposes, any part of which occurred after January 31, 1955, or was released from active duty after January 31, 1955, for a service-connected disability, shall be entitled to tax exemptions, fees, special permits and veterans' preferences for State employment on the same basis as war veterans." A plain reading of 72 Ohio St. 67.13 [72-67.13](A) and 72 Ohio St. 67.13 [72-67.13](B) shows that neither contain language repealing the provisions of 68 Ohio St. 2405 [68-2405](L). Their obvious purpose is to expand the coverage of the veteran's personal property tax exemption outlined under 68 Ohio St. 2405 [68-2405](L) to also include all individuals falling within the defined class called "War Veterans." It should also be noted that 72 Ohio St. 67.13 [72-67.13](A) and 72 Ohio St. 67.13 [72-67.13](B) refer incorrectly to the personal property tax exemption as contained within 68 Ohio St. 2405 [68-2405](1) instead of 68 Ohio St. 2405 [68-2405](L). However, the Courts have promulgated a rule of statutory construction which provides that in the event of an error as above, and where the legislative intent is clear from the entire statute, words may be altered, modified or supplied in order to afford the statute the force and effect intended. Midwest City v. Harris, Okl. Cr., 561 P.2d 1357 (1977). It is, therefore, obvious that the Legislature intended to refer to 68 Ohio St. 2405 [68-2405](L) as containing the veteran's personal property tax exemption.  It is, therefore, the opinion of the Attorney General that all individuals falling within the class defined as veterans under 68 Ohio St. 2405 [68-2405](L) (1971) and as "war veterans" under 72 Ohio St. 67.13 [72-67.13](A) (1977) and 72 Ohio St. 67.13 [72-67.13](B) (1971), are eligible for the personal property tax exemption.  (JOHNNY J. AKINS)